Citation Nr: 1120559	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  10-08 309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral carpal tunnel syndrome.

2.  Entitlement to service connection for bilateral carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1993 to August 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in February 2009, a statement of the case was issued in February 2010, and a substantive appeal was received in March 2010.

The Veteran was afforded an informal RO conference in November 2009; a report of the conference is of record.

In December 2010, the Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.  At the hearing, the Veteran included testimony regarding his neck and shoulders.  It is not clear that the Veteran was intending to advance a claim or request to reopen as to these issues, and this matter is hereby referred to the RO for clarification and any necessary action. 

The issue of entitlement to service connection for bilateral carpal tunnel syndrome under a merits analysis addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Service connection for bilateral wrist and hand/finger disability was denied by rating decision in January 1998; the Veteran did not file a timely notice of disagreement.

2.  Certain evidence received since the RO's January 1998 rating decision is new to the record and relates to an unestablished fact necessary to substantiate the merits of the claim of entitlement to service connection for bilateral carpal tunnel syndrome.


CONCLUSIONS OF LAW

1.  The January 1998 rating decision denying service connection for bilateral wrist and hand/finger disability is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the RO's January 1998 rating decision, and the claim of entitlement to service connection for bilateral carpal tunnel syndrome is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105(c), and the claim may only be reopened through the receipt of "new and material" evidence.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Board first notes that the RO initially denied the Veteran's claim of service connection for bilateral wrist and hand/finger disability by a decision in January 1998.  The Veteran was furnished notice of the decision and notice of appellate rights by a letter dated January 8, 1998.  By statute, a notice of disagreement must be received within one year of the date of mailing of notice of the decision.  See 38 U.S.C.A. § 7105(b)(1).  By regulation, a notice of disagreement must express dissatisfaction or disagreement with the adjudicative determination by the agency of original jurisdiction and a desire to contest the result.  38 C.F.R. § 20.201.  There must be an expression of a desire for appellate review.  Id.; see Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002).  After reviewing the evidence, the Board is unable to find any written communication expressing disagreement and a desire for appellate review within one year of the January 1998 rating decision.  Therefore, the January 1998 rating decision must be viewed as final.  38 U.S.C.A. § 7105(c).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  See also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board finds that new and material evidence has been submitted since the RO's January 1998 decision.  The record shows that the Veteran submitted a VA medical opinion from October 2009, a VA examination was provided in March 2010, and the Veteran was afforded an informal RO conference in November 2009 and Board hearing in December 2010.  In addition, VA treatment records and Social Security Administration records have been received.

Since the basis for the January 1998 denial was, in part, that the evidence failed to show a current wrist and hand/finger disability, this evidence constitutes new and material evidence to reopen the claim as the Veteran had a current diagnosis of right and left carpal tunnel syndrome.  Furthermore, although the RO denied the current claim based on a negative 2010 medical opinion, there is also of record an October 2009 VA medical opinion to the effect that the Veteran suffered from carpal tunnel syndrome while on active duty.  Therefore, the claim of service connection for bilateral carpal tunnel syndrome is reopened.  38 U.S.C.A. § 5108.  The Board's decision is strictly limited to the reopening of the claim and does not address the merits of the underlying service connection claim.

Veterans Claims Assistance Act of 2000

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations at this time.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  It is anticipated that any VCAA deficiencies will be remedied by the actions taken by the RO as directed in the remand section of this decision.



ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral carpal tunnel syndrome.  To this extent, the appeal is granted, subject to the directions set forth in the following remand section of this decision.


REMAND

The Board observes that all relevant VA and private treatment records may not be associated with the claims file.  In this regard, the Board notes that the Veteran testified during the December 2010 Board hearing that he started receiving treatment for complaints regarding his fingers, hands, and wrists from the VA San Diego Healthcare System right after his discharge from active duty service in 1997.  The Board finds that these treatment records would be relevant to the Veteran's claim.  The Board finds that the record is unclear as to whether VA has taken all appropriate action to request and obtain these records.  The Board notes that the earliest VA treatment records associated with the claims file are from June 1999.  Therefore, in order to afford the Veteran every consideration with his appeal, the Board is of the opinion that the AMC/RO should take appropriate action to obtain these VA treatment records, as well as any recent treatment records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

With regard to the private treatment records, the Board notes that the Veteran testified during the Board hearing that he provided all the information pertaining to his private medical treatment to VA.  The Board notes that VA treatment records from November 2007 document that non-VA medical records were scanned and could be viewed by opening VISTA Imaging.  However, the Board notes that these records are not associated with the claims file.  Therefore, further efforts should be undertaken to associate these private medical records with the claims file.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should obtain any relevant VA treatment records (not already of record) from the VA San Diego Healthcare System from 1997 through June 1999.  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

2.  The AMC/RO should obtain any relevant VA treatment records (not already of record) from the Charlie Norwood VA Medical Center in Augusta, Georgia since January 2010.

3.  The AMC/RO should take appropriate action to obtain and associate with the claims file any private medical records previously submitted by the Veteran, which were scanned by VA and are accessible via VISTA Imaging, as referenced by VA treatment records in November 2007.  If these records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

4.  Then, after obtaining the above evidence, to the extent available, the claims files should be forwarded to the same physician who administered the March 2010 VA examination for an amended opinion in response to the following questions.  If that physician is unavailable, another medical doctor may provide the following opinion.

After reviewing the claims file (including the additional evidence), the physician should offer the following opinions:

Is it at least as likely as not (i.e., a 50% or higher degree of probability) that the Veteran's claimed bilateral carpal tunnel syndrome was manifested during or is causally related to his active duty service or any incident therein?

All opinions and conclusions expressed must be supported by a complete rationale in the report.

5.  In the interest of avoiding further remand, the AMC/RO should review the opinion obtained and ensure that an adequate rationale has been offered.

6.  After completion of the above and any further development deemed necessary by the AMC/RO, the issues on appeal should be readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

(CONTINUED ON NEXT PAGE)
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


